This is the second appeal in this cause, the decision of this Court on the former appeal reversed the final decree of the court below in favor of the Bank of Commerce, appellee (Wilkins v. Bank of Commerce, 95 Fla. 85, 116 So. R. 13) after which the bill of complaint was amended and further proceedings had; and the case is again here on appeal from final decree.
All assignments of error have been thoroughly presented, and we have examined the basis of each carefully, and *Page 1126 
have inspected and considered the entire record, and conclude that there is no error in the decree appealed from.
It is therefore considered, ordered and decreed by the Court that the said final decree of the circuit court be, and the same is hereby, affirmed.
TERRELL, C. J., and WHITFIELD, ELLIS, STRUM, BROWN and BUFORD, J. J., concur.